Citation Nr: 1137421	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left inguinal hernia.

2.  Entitlement to total disability rating based on individual unemployability due to service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1959 to March 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  In January 2011, these matters were remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's postoperative left inguinal hernia is not shown to have been manifested by recurrence or any residuals other than a scar. 

2.  The Veteran's only service-connected disability, left inguinal hernia, rated 10 percent, is not shown to be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's postoperative left inguinal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, Code 7338 (2011).

2.  The scheduler requirements for TDIU are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A February 2009 letter provided such notice.  The February 2009 letter specifically provided notice with respect to the TDIU claim.  The claims were readjudicated after further development was completed (and the Veteran had opportunity to respond).  See August 2011 supplemental statement of the case.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the claims file.  He has not identified any pertinent evidence that is outstanding.  He was examined by VA (including in February 2011, pursuant to the Board's January 2011 remand), and the Board finds the VA examinations were adequate for rating purposes, as they were based on a review of/familiarity with the pertinent medical history, and the findings included all information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Factual Background

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A March 2007 rating decision granted the Veteran service connection for postoperative left inguinal hernia repair, rated 10 percent, effective from February 15, 2005 (the date of the claim to reopen).  A November 2007 rating decision found clear and unmistakable error with the March 2007 rating decision's effective date assigned; and assigned the 10 percent rating effective from December 30, 2003 (the date of the original claim for service connection).  The Veteran filed a claim for increase in February and March 2009.

On February 2009 VA examination, the Veteran complained of surrounding pain and protuberance surrounding his colostomy stoma.  He did not report any other symptoms relative to the lower abdomen or inguinal area on either side.  Physical examination revealed a left direct herniorrhaphy scar, diagonal and 8 cm in greatest length.  The scar was slightly hyperpigmented compared to the surrounding skin.  It was freely movable and soft, and with no swelling or inflammation.  There was no localized tenderness, and skin texture was normal.  There was no pain, breakdown, adherence to underlying tissue, atrophy, no frequent loss of skin over the scar such as ulceration or breakdown of the skin, elevation or depression of the surface, underlying soft tissue damage, inflammation, edema, or keloid formation, induration or inflexibility of skin near the surface, pain or limitation of motion due to the scar.  There were no limitations on routine daily activities or employment due to the scar, and no gross distortion, asymmetry or disfigurement.  The examiner noted that there was no sign of recurrent hernia in the area.  Surgical repair of left indirect inguinal hernia without residual symptoms and recurrence of the problem and mild scar was diagnosed.

September 2009 to March 2011 VA records show treatment for an ostomy hernia related to a left hemicolectomy due to colon carcinoma.  No treatment for the service-connected left inguinal hernia was reported.

At the September 2010 Travel Board hearing, the Veteran testified that his service-connected left inguinal hernia had increased in severity.   He specifically stated that the hernia had recurred.  He also testified that the hernia prevented him from employment.  He indicated that he could not lift anything heavier than a gallon of milk, and could not sit for prolonged periods of time because the hernia would start to swell.  

On February 2011 VA examination, the Veteran reported swelling around his colostomy and attributed such swelling to his previously reduced scrotal hernia.  Physical examination revealed an 8 cm hypertrophic inguinal herniorrhaphy scar.  Clinically there was no evidence of any herniation through the inguinal canal.  There was an end-type colostomy in the left lower quadrant with evidence of a parastomal hernia with loss of domain.  There was no evidence of incarnation.  The examiner noted that the area in question was not completely reducible because of its size, and that the Veteran was known to be experiencing evidence of metastatic disease from his primary site in the colon.  The examiner also noted that the Veteran's parastomal hernia was a separate entity from the left inguinal hernia (although both were located in the left lower quadrant of the abdomen).  The examiner found that clinically, there was no inguinal component demonstrated at the time of the examination.

The examiner stated that because of the Veteran's non-service connected parastomal hernia, his employment would be limited to a position of a sedentary nature.  He noted that any attempts at lifting anything greater than 5 pounds would cause further protrusion of the parastomal hernia.  Left inguinal hernia with past history of scrotal component with no evidence of recurrence; and large parastomal hernia, left lower quadrant, with clinical evidence of loss of domain were diagnosed.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the current 10 percent rating assigned for the Veteran's service-connected left inguinal hernia encompasses the greatest level of severity throughout the appeal period, staged ratings are not for consideration.

When a question arises as to which of two ratings under a Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for  the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's postoperative left inguinal hernia repair is currently evaluated under Diagnostic Code (Code) 7338.  A 0 percent rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for a small hernia, which is postoperative recurrent or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent hernia not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Code 7338.

The Board concludes that an increased rating is not warranted for the Veteran's postoperative left inguinal hernia.  To warrant the next-higher 30 percent rating, there must be postoperative recurrence of the hernia, which is not well supported by truss, or not readily reducible.  Here, there is no evidence of postoperative recurrence of the inguinal hernia.  As the Veteran had alleged recurrence in his hearing testimony, the Board's remand ordered another VA examination to ascertain whether such had indeed occurred.  The February 2011 found no recurrence of an inguinal hernia.  [The examination did note that the Veteran had a parastomal hernia related to his metastaic colon cancer.  Such pathology, and associated symptoms/impairment are separate and distinct from the inguinal hernia, are not service-connected, and may not be considered in rating the inguinal hernia.]  The VA examiner emphasized that the postoperative inguinal hernia was essentially asymptomatic.  

The Board notes that the Veteran has a residual scar from his left inguinal hernia repair, and has a considered whether the scar warrants a separate compensable rating.  The criteria for rating skin disability were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  

A 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep (associated with underlying soft tissue damage) and nonlinear involving an area of at least 6 square inches (39 sq. cm) (Code 7801); superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater (Code 7802); when there are one or two scars that are painful or unstable (Code 7804); or under an appropriate code for limitation of function (Code 7805).  38 C.F.R. § 4.118 (effective October 23, 2008).

As the criteria for a 10 percent rating that came into effect October 23, 2008 require a deep nonlinear scar 6 square inches or more in area (Code 7801), a superficial scar with an area of 144 square inches or more (Code 7802), a scar that is painful or unstable (Code 7804), or that the scar causes disabling effects (ratable under another appropriate code, and none are shown)(Code 7805), a separate compensable rating for the scar is not warranted; the inguinal herniorrhaphy residual scar does not meet the dimensions required for a 10 percent rating, and has not been described as other than asymptomatic.  Consequently, a separate compensable rating for the scar is not warranted.

Extraschedular evaluation:

The Board also has considered whether this matter warrants referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's left inguinal hernia and associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The disability is shown to be asymptomatic (the Veteran's complaints, being related to his parastomal nonservice-connected hernia).  Therefore, referral for consideration of an extraschedular rating is not necessary. 



TDIU

VA will grant a total rating for compensation purposes based on umemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  . . . The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

The Veteran's sole service-connected disability, a postoperative nonrecurrent left inguinal hernia, is rated 10 percent; accordingly, the scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the veteran is unemployable due to his service-connected disability regardless of its rating.  38 C.F.R. § 4.16 (b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating.

The disability picture presented by the Veteran's left inguinal hernia does not reflect that the impact of the disability is such that it places him outside of the norm and renders him unemployable.  Notably, the February 2009 VA examiner found that the Veteran's service-connected postoperative left inguinal hernia did not render him unemployable.  The February 2011 VA examiner opined that because of the protrusion of the parastomal hernia (the effects of which may not be considered, as such disability is not service-connected), the Veteran would be limited to sedentary employment.  The postoperative inguinal hernia was found to be essentially asymptomatic, and therefore with no effect as to employment.  Consequently, the Veteran is not shown to be unemployable due to his service-connected disability, and referral of this matter for consideration of an extraschedular TDIU rating is not warranted.

The preponderance of the evidence is against these claims.  Accordingly, they must be denied.


ORDER

A rating in excess of 10 percent for a left inguinal hernia is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


